



COURT OF APPEAL FOR ONTARIO

CITATION: Martin v. Mailhot, 2020 ONCA 517

DATE: 20200817

DOCKET: C67228

Tulloch, Huscroft and Harvison
    Young JJ.A.

BETWEEN

Caroline Martin and Joey Moskwa

Applicants (Respondents)

and

Danielle Mailhot

Respondent (Appellant)

Benoit
    Richer, for the appellant

Patrick R.
    Simon, for the respondents

Heard: in writing

On appeal from
    judgment of Justice Robert Pelletier of the Superior Court of Justice, dated
    June 20, 2019.

COSTS ENDORSEMENT

[1]

This costs endorsement follows the ruling in
    this matter, dated July 24, 2020, in which the appellant was successful:
Martin
    v. Mailhot
, 2020 ONCA 480. The parties were invited to make written
    submissions on costs, and we have now received and reviewed those submissions.

[2]

The appellant submits that costs should be
    awarded in her favour on a partial indemnity basis, in the amount of $12,026.61,
    inclusive of disbursements and HST, as set out in her bill of costs.

[3]

The respondents also provided a bill of costs.
    Had they been successful in this appeal, they would have sought $9,864.13,
    inclusive of disbursements and HST, on a partial indemnity basis.

[4]

The respondents, while acknowledging that the
    general rule is that the successful party is entitled to costs, submit that the
    appellant is not entitled to her costs in this case for a number of reasons.

[5]

Notwithstanding the respondents submissions, we
    see no reason to depart from the general rule. As such, costs of the appeal are
    hereby payable to the appellant, fixed on a partial indemnity basis, in the
    amount of $10,000, inclusive of disbursements and HST.

[6]

Costs of the application were not determined. The
    application judge provided an endorsement, which indicates that costs for the
    application, minus the costs associated with the application, are best
    determined by: (a) the court hearing the eventual trial, if one is held, or (b)
    by the court hearing the application if the matter is abandoned or terminated
    by a successful appeal. In light of the appellants success, we hereby remit
    the costs below to the application judge for determination.

M.
    Tulloch J.A.

Grant
    Huscroft J.A.

A.
    Harvison Young J.A.


